COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00456-CV


DONNA TEAGUE AND JACK                                               APPELLANTS
TEAGUE

                                          V.

JOHN C. HARRINGTON, JR.                                                APPELLEE


                                      ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered “Appellant[s’] Unopposed Motion To Dismiss With

Prejudice.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL:   WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: March 6, 2014




                              2